Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2165
                      Lower Tribunal No. 19-6769CC
                          ________________


               Citizens Property Insurance Corporation,
                               Appellant,

                                     vs.

                      Dasaro Enterprise, Inc., etc.,
                              Appellee.


    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.


     Lydecker LLP, and Michelle Diverio and Janice Lopez, for appellant.

     No appearance, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.
      Appellant Citizens Property Insurance Company, the defendant below,

appeals a series of orders that effectively entered final summary judgment

against Citizens in the amount of $2,822.15. The judgment stems from a

$5,822.15 invoice that appellee Dasaro Enterprise, Inc. (“Dasaro”), as the

assignee of Citizens’s insured, sent to Citizens for emergency water

mitigation services Dasaro provided at the home of Citizens’s insured. The

underlying homeowner’s insurance policy’s “Reasonable Emergency

Measures” provision, though, limits to $3000 Citizens’s payment obligation

for necessary measures taken solely to protect the property from further

damage, unless Citizens approves a “request . . . to exceed the [$3,000]

limit” within forty-eight hours of receiving a request. 1 Having received no

such “request” – other than Dasaro’s invoice for work already completed –

Citizens paid Dasaro only the $3,000 policy limit.

      In May 2019, Dasaro brought this action in the county court for Miami-

Dade County, seeking the $2,822.15 difference between its invoice and the

policy limit paid to it by Citizens. The trial court entered the challenged

orders, accepting Dasaro’s arguments below that (i) its invoice for completed


1
  This policy provision provides that if Citizens fails to respond within forty-
eight hours of its receipt of the insured’s request, “[the insured] may exceed
the [$3,000] amount . . . only up to the cost incurred by [the insured] for the
reasonable emergency measures necessary to protect the covered property
from further damage.”

                                       2
repairs was tantamount to the “request” contemplated in the “Reasonable

Emergency Repairs” provision; and (ii) because Citizens did not pay, or

otherwise respond to, the invoice within forty-eight hours, the “request” was

deemed approved.

     When the trial court entered the challenged orders, though, neither the

parties, nor the trial court, had the benefit of our recent decision in All

Insurance Restoration Services, Inc. v. Citizens Property Insurance Corp.,

328 So. 3d 1057 (Fla. 3d DCA 2021). All Insurance Restoration Services is

controlling and compels us to reverse the challenged orders, and remand for

the trial court to enter a final judgment for Citizens. Id. at 1061 (“Seeking

payment of an invoice for services already rendered does not equate to

requesting authorization to exceed the $3,000 limit. Therefore, although

Citizen[s] is required to respond within forty-eight hours to a request to

exceed the $3,000 limit for reasonable emergency measures, it is not

required to respond to a demand for payment of an invoice for reasonable

emergency measures already rendered to an insured. As such, the trial court

properly entered final summary judgment in favor of Citizens and against

AIRS because under the unambiguous language in the insurance contract,

Citizens satisfied its contractual obligations when it submitted the $3,000

check to AIRS.”).



                                     3
     Reversed 2 and remanded with instructions.




2
 One of the orders appealed by Citizens is an October 4, 2021 order that,
while not entirely clear, purports to dismiss the case as a mechanism for
establishing that Dasaro was the prevailing party in the lower proceeding.
We quash, rather than reverse, this October 4, 2021 order.

                                    4